


Exhibit 10.2










NETSUITE INC.
2007 EQUITY INCENTIVE PLAN
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
Unless otherwise defined herein, the terms defined in the 2007 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Notice of Grant of
Restricted Stock Units (the “Notice of Grant”) and Terms and Conditions of
Restricted Stock Unit Grant, attached hereto as Exhibit A (together, the
“Agreement”).


Participant:
%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%
Address:
%%ADDRES_LINE_1%-%
%%ADDRES_LINE_2%-%
%%ADDRES_LINE_3%-%
%%CITY%-%, %%STATE%-% %%ZIPCODE%-%
%%COUNTRY%-%

Participant has been granted the right to receive an Award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Agreement, as
follows:


Grant Number
%%OPTION_NUMBER%-%
Date of Grant
%%OPTION_DATE,'MM/DD/YYYY'%-%
Vesting Commencement Date
%%VEST_BASE_DATE%-%
Number of Restricted Stock Units
%%TOTAL_SHARES_GRANTED,'999,999,999'%-%

Vesting Schedule:
[Insert Vesting Schedule]
In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in a Restricted Stock Unit, such Restricted Stock Unit
and Participant's right to acquire any Shares thereunder will immediately
terminate.
Further, notwithstanding any terms or conditions of the Plan or this Agreement
to the contrary, in the event of termination of Participant's relationship as a
Service Provider (whether or not in breach of local labor laws or later found
invalid), Participant's right to vest in Restricted Stock Units under the Plan,
if any, will terminate effective as of the date that Participant is no longer
actively providing service to the Company or a Subsidiary or Parent of the
Company and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); the Administrator shall have the exclusive
discretion to determine when Participant is no longer in an active Service
Provider relationship for purposes of the Restricted Stock Units (including
whether Participant may still be considered in an active relationship while on a
leave of absence).




--------------------------------------------------------------------------------




Participant and the Company agree that this Award of Restricted Stock Units is
granted under and governed by the terms and conditions of the Plan and this
Agreement. Participant has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
accepting this Agreement and fully understands all provisions of the Plan and
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated above.
Participant acknowledges and agrees that by clicking the “ACCEPT” button on the
E*TRADE on-line grant agreement response page, it will act as Participant's
electronic signature to this Agreement, which shall have the same binding effect
as a written or hard copy signature and accordingly will constitute
Participant's acceptance of and agreement with all of the terms and conditions
of the Restricted Stock Units, as set forth in the Agreement and the Plan.
NETSUITE INC.




--------------------------------------------------------------------------------








EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
1.    Grant. The Company hereby grants to the Participant named in the Notice of
Grant (the “Participant”) under the Plan an Award of Restricted Stock Units,
subject to all of the terms and conditions in this Agreement, including any
country-specific terms set forth in the attached Country Appendix (the
“Appendix”; references herein to the “Agreement” shall include the Appendix) and
the Plan, which is incorporated herein by reference. Subject to Section 19(c) of
the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the terms and conditions of
the Plan will prevail.
2.    Company's Obligation to Pay. Each Restricted Stock Unit represents the
right to receive a Share on the date it vests. Unless and until the Restricted
Stock Units will have vested in the manner set forth in Section 3, Participant
will have no right to payment of any such Restricted Stock Units. Prior to
actual payment of any vested Restricted Stock Units, such Restricted Stock Units
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company. Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant's death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding obligations as set forth
in Section 7.
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units is accelerated in connection with Participant's termination as a
Service Provider (provided that such termination is a “separation from service”
within the meaning of Section 409A as determined by the Company), other than due
to death, and if (x) Participant is both a U.S. taxpayer and a “specified
employee” within the meaning of Section 409A at the time of such termination,
and (y) the payment of such accelerated Restricted Stock Units will result in
the imposition of additional tax under Section 409A if paid to Participant on or
within the six (6) month period following Participant's termination, then the
payment of such accelerated Restricted Stock Units will not be made until the
date six (6) months and one (1) day following the date of Participant's
termination, unless Participant dies following his or her termination, in which
case, the Restricted Stock Units will be paid in Shares to Participant's estate
as soon as practicable following his or her death. It is the intent of this
Agreement to comply with the requirements of Section 409A so that none of the
Restricted Stock Units provided under this Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. For purposes of this
Agreement, “Section 409A” means Section 409A of the Code, and any proposed,
temporary or final U.S. Treasury Regulations and U.S. Internal Revenue Service
guidance thereunder, as each may be amended from time to time.
3.    Vesting Schedule. Except as provided in Section 4 or in the Appendix, and
subject to Section 5, the Restricted Stock Units awarded by this Agreement will
vest in accordance with the vesting provisions set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
4.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of




--------------------------------------------------------------------------------




the balance, or some lesser portion of the balance, of the unvested Restricted
Stock Units at any time, subject to the terms of the Plan. If so accelerated,
such Restricted Stock Units will be considered as having vested as of the date
specified by the Administrator.
5.    Forfeiture upon Termination of Status as a Service Provider.
Notwithstanding any contrary provision of this Agreement, the balance of the
Restricted Stock Units that have not vested as of the time of Participant's
termination as a Service Provider for any or no reason and Participant's right
to acquire any Shares hereunder will immediately terminate.
6.    Death of Participant. Any distribution or delivery to be made to
Participant under this Agreement will, if Participant is then deceased, be made
to Participant's designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant's estate, provided
however that Participants employed outside the United States are not permitted
to designate a beneficiary under this Agreement and thus, any distribution or
delivery due to such Participants shall be made to the administrator or executor
of their estates. Any such transferee must furnish the Company with (a) written
notice of his or her status as transferee, and (b) evidence satisfactory to the
Company to establish the validity of the transfer and compliance with any laws
or regulations pertaining to said transfer.
7.    Tax Obligations.
(a.)Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no Shares will be issued to Participant, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of all income tax, social
insurance, payroll tax, payment on account, employment or other tax-related
items related to Participant's participation in the Plan and legally applicable
to Participant (the “Tax-Related Items”) which the Company determines must be
withheld with respect to such Shares. Regardless of any action taken by the
Company or Participant's employer (the “Employer”) with respect to the
Tax-Related Items, Participant acknowledges that the ultimate liability for all
Tax-Related Items is and remains Participant's responsibility and may exceed the
amount actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award of Restricted Stock Units, including, the grant,
vesting, assignment, release or cancellation of the Restricted Stock Units, the
subsequent sale of Shares acquired upon settlement of the Restricted Stock
Units, or the receipt of any dividends and (ii) do not commit to and are under
no obligation to structure the terms of the grant or any other aspect of the
Award of Restricted Stock Units to reduce or eliminate Participant's liability
for Tax-Related Items or to achieve any particular tax result. Further, if
Participant becomes subject to tax in more than one jurisdiction between the
Date of Grant and the date of any relevant taxable or tax withholding event, as
applicable, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
On a date that a Participant who is not subject to the requirements of Section
16 of the Exchange Act incurs a liability for Tax-Related Items with respect to
this Award, whether upon vesting or otherwise (any such date on which liability
for Tax-Related Items arises, the “Lapse Date”) and the Company or an affiliate
of the Company has a tax withholding obligation related to such liability for
Tax-Related Items, then a portion of the Shares issued upon the vesting of such
Restricted Stock Units shall automatically be sold to the extent and through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise), as set forth in further detail in Schedule 1 attached
hereto. The net proceeds from such sale shall be remitted to the relevant tax
authorities for the benefit of Participant in the amounts directed by the
Company and any remaining net proceeds, if any, shall be delivered to
Participant. In the event that (a) Participant is subject to the requirements of
Section 16 of the Exchange Act on the Lapse Date or (b) to the extent that the




--------------------------------------------------------------------------------




Shares sold pursuant to the preceding sentence are not sufficient to satisfy
Participant's liability for Tax Related Items upon the Lapse Date, Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations (or the remaining portion thereof) with
regard to all applicable Tax-Related Items, in whole or in part by one or more
of the following (without limitation) as the Administrator may permit:
(1) requiring Participant to pay cash, (2) permitting Participant to deliver to
the Company already vested and owned Shares having a Fair Market Value equal to
the amount required to be withheld, or (3) withholding from Participant's wages
or other cash compensation paid to Participant by the Company and/or the
Employer equal to the amount required to be withheld. Alternatively, or in
addition, the Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may obligate the Company to
withhold otherwise deliverable Shares having a Fair Market Value equal to the
minimum amount required to be withheld. Prior to the relevant taxable event,
Participant shall pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all withholding obligations of the Company and/or
the Employer. For these purposes, the Fair Market Value of the Shares to be
withheld shall be determined on the applicable Lapse Date. To avoid negative
accounting treatment, the Company may withhold or account for Tax-Related Items
by considering applicable minimum statutory withholding amounts or other
applicable withholding rates. If the obligation of Tax-Related Items is
satisfied by reducing the number of Shares issuable upon vesting of the
Restricted Stock Units, for tax purposes, Participant is deemed to have been
issued the full number of Shares subject to the Restricted Stock Units,
notwithstanding that a number of the Shares is held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of Participant's
participation in the Plan.
Finally, Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of Participant's participation in the Plan or Participant's
acquisition of Shares that cannot be satisfied by the means previously
described. If Participant fails to make satisfactory arrangements for the
payment of any Tax-Related Items hereunder upon any Lapse Date, Participant will
permanently forfeit such Restricted Stock Units and any right to receive Shares
thereunder and the Restricted Stock Units will be returned to the Company at no
cost to the Company.
(b)    Consultants. If Participant is a Consultant, neither the Company nor any
Parent or Subsidiary shall be responsible for withholding any Tax-Related Items
due in connection with any aspect of the Award of Restricted Stock Units. Any
Participant who is a Consultant is solely responsible for reporting all income
derived from the Restricted Stock Units on his or her personal tax return and
paying all applicable Tax-Related Items due. Notwithstanding the foregoing, to
the extent that the Company or any Parent or Subsidiary may incur any liability
for the Tax-Related Items or for withholding such Tax-Related Items as a result
of any aspect of the Award of Restricted Stock Units, any Participant who is a
Consultant agrees to undertake to pay to the Company or any Parent or Subsidiary
the amount of such Tax-Related Items. The Company may refuse to deliver Shares
if Participant fails to comply with his or her obligations in connection with
the Tax-Related Items.
8.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
9.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING




--------------------------------------------------------------------------------




PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF
RESTRICTED STOCK UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT'S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT'S RELATIONSHIP AS A
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
10.    Nature of Restricted Stock Units. By entering into this Agreement and
accepting this Award of Restricted Stock Units evidenced hereby, Participant
acknowledges that:


(a)the grant of the Restricted Stock Unit is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted repeatedly in the past;


(b)all decisions with respect to future Restricted Stock Unit grants, if any,
will be at the sole discretion of the Administrator;


(c)Participant is voluntarily participating in the Plan;


(d)the Restricted Stock Unit and the Shares subject to the Restricted Stock Unit
are not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Employer, the Company or any Parent or
Subsidiary of the Company;


(e)the Restricted Stock Unit and the Shares subject to the Restricted Stock Unit
are not intended to replace any pension rights or compensation;


(f)the grant of Restricted Stock Unit will not be interpreted to form an
employment contract or relationship with the Company, the Employer, or any
Parent or Subsidiary of the Company;
 
(g)the future value of the Shares underlying the Restricted Stock Unit is
unknown and cannot be predicted with certainty;


(h)no claim or entitlement to compensation or damages arises from forfeiture of
the Restricted Stock Unit resulting from termination of Participant's Service
Provider relationship with the Company or the Employer or with the Parent or
Subsidiary retaining Participant (for any reason whether or not in breach of
applicable labor laws or later found invalid) and in consideration of the grant
of the Restricted Stock Units to which Participant is otherwise not entitled,
Participant irrevocably agrees to never institute any claim against the Company,
the Employer and/or the Parent or Subsidiary retaining Participant, waives his
or her ability, if any, to bring any such claim, and releases the Company, the
Employer and/or the Parent or Subsidiary retaining Participant from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, Participant shall be deemed
irrevocably to have agreed not to pursue such a claim and agrees to execute any
and all documents necessary




--------------------------------------------------------------------------------




to request dismissal or withdrawal of such claim;


(i)it is Participant's sole responsibility to investigate and comply with any
applicable exchange control laws in connection with the issuance and delivery of
Shares pursuant to the vesting of the Restricted Stock Unit or proceeds
resulting from Participant's sale of such Shares;


(j)if Participant is rendering services outside the United States, (i) the
Restricted Stock Unit and the Shares subject to the Restricted Stock Unit are
extraordinary items which do not constitute compensation of any kind for
services of any kind rendered to the Company, the Employer or the Parent or
Subsidiary retaining Participant, and which are outside the scope of
Participant's employment or service contract, if any; and (ii) neither the
Company, the Employer nor any Parent or Subsidiary retaining Participant shall
be liable for any foreign exchange rate fluctuation between Participant's local
currency and the United States Dollar that may affect the value of the
Restricted Stock Unit or any Shares delivered to Participant upon vesting of the
Restricted Stock Unit or of any proceeds resulting from Participant's sale of
such Shares; and
(k)the Restricted Stock Unit and the benefits evidenced by this Agreement do not
create any entitlement, not otherwise specifically provided for in the Plan or
determined by the Company in its discretion, to have the Restricted Stock Unit
or any such benefits transferred to, or assumed by, another company, or to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares.


11.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company, the Employer or the Parent or Subsidiary
retaining Participant making any recommendation regarding Participant's
participation in the Plan or Participant's acquisition or sale of the Shares
underlying the Restricted Stock Unit. Participant is hereby advised to consult
with his or her own personal tax, legal and financial advisors regarding his or
her participation in the Plan before taking any action related to the Plan.
12.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant's
personal data as described in this document by and among, as applicable, the
Employer, the Company and any Parent or Subsidiary of the Company for the
exclusive purpose of implementing, administering and managing Participant's
participation in the Plan.


Participant understands that the Company and the Employer or the Parent or
Subsidiary retaining Participant hold certain personal information about
Participant, including, but not limited to, Participant's name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all Restricted Stock Units or any other entitlement to
Shares awarded, canceled, vested, unvested or outstanding in Participant's
favor, as the Employer, the Parent or Subsidiary retaining Participant and/or
the Company deems necessary for the purpose of implementing, administering and
managing the Plan (“Data”). Participant acknowledges and understands that Data
may be transferred to a stock plan broker designated by the Company, including
E*Trade Financial (“E*Trade”) Fidelity Stock Plan Services LLC (“Fidelity”) or
any other broker or plan administrator that may be designated by the Company and
any other third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in the United
States or elsewhere, and that the recipient's country (e.g., the United States)
may have different data privacy laws and protections than Participant's country.
Participant understands that he or she may request a list with the names and
addresses of any potential recipients then reasonably known or identified of the
Data by contacting the Company's Stock Administration




--------------------------------------------------------------------------------




department. Participant authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant's participation in the
Plan, including any requisite transfer of such Data as may be required to
E*Trade, Fidelity or any other broker or third party with whom Participant may
elect to deposit any Shares acquired upon vesting of the Restricted Stock Units.
Participant understands that Data will be held only as long as the Company or
its third party broker and stock administrator deems reasonably necessary to
implement, administer and manage Participant's participation in the Plan or to
comply with applicable laws or regulations. Participant understands that he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
the Company's Stock Administration department in writing.
Further, Participant understands that he or she is providing the consents herein
on a purely voluntary basis. If Participant does not consent, or if later seeks
to revoke his or her consent, Participant's employment status or service and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing consent is that the Company would not be
able to grant Restricted Stock Units or other equity awards to Participant or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect his or her ability to
realize benefits from the Restricted Stock Units or otherwise participate in the
Plan. For more information on the consequences of his or her refusal to consent
or withdrawal of consent, Participant understands that he or she may contact the
Company's Stock Administration department.


13.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at NetSuite Inc., 2955
Campus Drive, Suite 100, San Mateo, California 94403, United States of America
or at such other address as the Company may hereafter designate in writing.
14.    Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
15.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
16.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state,
federal or foreign law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to Participant (or his or her estate), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation.
17.    Repayment/Forfeiture. Any benefits Participant may receive hereunder
shall be subject to repayment or forfeiture as may be required to comply with
(i) any applicable listing standards of a national




--------------------------------------------------------------------------------




securities exchange adopted in accordance with Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations of
the U.S. Securities and Exchange Commission adopted or (ii) similar rules under
the laws of any other jurisdiction, and (iii) any policies adopted by the
Company to implement such requirements, all to the extent determined by the
Company in its discretion to be applicable to Participant.
18.    Plan Governs. This Award of Restricted Stock Units and this Agreement are
subject to all terms and provisions of the Plan, the provisions of which are
hereby made a part of this Agreement and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of a conflict
between one or more provisions of this Agreement and one or more provisions of
the Plan, the provisions of the Plan will govern. Capitalized terms used and not
defined in this Agreement will have the meaning set forth in the Plan.
19.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
20.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
21.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
22.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
23.    Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection to this Award of
Restricted Stock Units, or if necessary to ensure or facilitate the Company's
compliance with applicable foreign laws.
24.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is established
voluntarily by the Company, it is discretionary in nature and may be modified,
amended, suspended or terminated by the Company at any time, unless otherwise
provided in the Plan and this Agreement.




--------------------------------------------------------------------------------




25.    Governing Law. This Agreement will be governed by the laws the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within the State of California,
without giving effect to the conflict of law principles thereof. For purposes of
litigating any dispute that arises directly or indirectly under this Award of
Restricted Stock Units or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of San Mateo County, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this Award of Restricted Stock Units is
made and/or to be performed.
26.    Language. If Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
27.    Appendix. Notwithstanding any provision in this Agreement to the
contrary, the Award of Restricted Stock Units shall be subject to the special
terms and provisions set forth in the Appendix to this Agreement for
Participant's country. Moreover, if Participant relocates to one of the
countries included in the Appendix, the special terms and provisions for such
country will apply to Participant, to the extent the Administrator determines
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan. The
Appendix constitutes part of this Agreement.
28.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant's participation in the Plan, on the
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
29.    Waiver. The waiver by the Company with respect to compliance of any
provision of this Agreement by Participant shall not operate or be construed as
a waiver of any other provision of this Agreement, or of any subsequent breach
of such party of a provision of this Agreement.












